Citation Nr: 0433222	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for post traumatic 
arthritis of the cervical spine.

5.  Entitlement to a compensable rating for post traumatic 
arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973 and from February 1982 to February 1986.

The instant appeal arose from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Indianapolis, Indiana, which denied claims for 
increased ratings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal filed in September 2003, the 
appellant requested a video conference hearing before the 
Board of Veterans' Appeals (Board).  Given his timely 
request, the Board finds the hearing must be scheduled.  See 
generally 38 U.S.C.A. § 7107 (West 2002).

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. 
§§ 20.704, 20.1304 (2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
video conference hearing at the earliest 
opportunity and notified of the hearing 
date.

Thereafter, whether the video conference hearing is held or, 
alternatively, the veteran withdraws his request for a 
hearing, the case should be returned to the Board for further 
appellate consideration in accordance with the usual 
procedures.  By this action, the Board intimates no opinion 
as to the ultimate outcome in this case.  No action is 
required of the veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




